Citation Nr: 1008315	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  92-55 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1973 to September 1975 and active duty for training 
(ACDUTRA) including from April 25, 1987, to May 9, 1987.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal from a July 1990 rating decision by 
the Washington, DC Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Historically, the case came before 
the Board in January 1997, when the Board issued a decision 
which (in pertinent part) denied service connection for a 
left knee disorder.  The Veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In 
orders dated in August 1998, April 2001, June 2003 and March 
2007, the Court vacated prior Board decisions as to this 
matter.  

The case most recently came before the Board in June 2008, 
when the Board issued a decision which denied service 
connection for a left knee disorder.  The Veteran appealed 
the denial to the Court.  In September 2009, the Court issued 
an order that granted a Joint Motion for Remand (Joint 
Motion) filed by counsel for both parties, vacated the 
Board's June 2008 decision, and remanded the matter on appeal 
to the Board for action in compliance with the Joint Motion.

At personal hearings in April 1992 and October 2001 the 
appellant testified before Board personnel who are no longer 
available to participate in a decision of the issue on 
appeal.  Copies of the transcripts of those hearings are of 
record.  In April 2007, the appellant was notified of his 
right to an additional Board hearing.  As no response has 
been received, his request for a personal hearing is 
considered to have been satisfied.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

In the Joint Motion endorsed by the Court's September 2009 
Order, it was agreed that remand was indicated pursuant to 
Stegall v. West, 11 Vet. App. 268 (1998), wherein the Court 
held that a remand was necessary because of the RO's failure 
to follow the Board's directives in a prior remand.   The 
Joint Motion notes that the Board remanded the Veteran's 
claim in August 1992 and instructed the RO to contact three 
of the Veteran's previously identified employers in 
Spartanburg, South Carolina, (Bode Corporation, Michelin Tire 
Corporation and Westinghouse Corporation) and request his 
medical and employment records.  In January 1993, the RO sent 
the Veteran a letter requesting an authorization form for 
release of these records.  The Veteran was advised that even 
though the RO would request these records, it would still be 
his responsibility to ensure that the records are associated 
with his claims file.  Thereafter, in January 1993 and May 
1993, the Veteran provided the RO signed VA Forms 21-4142, 
Authorization and Consent, but failed to provide names or 
addresses of his employers.  The Joint Motion notes that the 
Veteran was never sent a letter informing him that the RO was 
unable to obtain the records from his employers.  See 
38 U.S.C.A. § 5103A.  

On remand, the RO should again request from the Veteran an 
authorization form for release of treatment records from his 
former employers.  [Notably, release forms are valid only for 
a specified period of time, and automatically revoked 
thereafter.  The consent forms in the claims file have 
expired and updated authorization is necessary.]  The Veteran 
should be advised that ultimately it is his responsibility to 
ensure that private treatment records are secured.

Accordingly, the case is REMANDED for the following action:

1.  The RO should supply to, and request 
that the Veteran complete VA authorization 
forms for release of treatment records 
from Bode Corporation, Michelin Tire 
Corporation and Westinghouse Corporation 
in Spartanburg, South Carolina.  He is to 
provide the names and addresses of each 
corporation on separate authorization 
forms for release of treatment records.  
If he responds, the RO should secure for 
the claims file copies of the complete 
records of the Veteran's employment 
records and medical treatment for a left 
knee disorder for all dates that the 
Veteran specifies.

If for any reason the records sought from 
Bode Corporation, Michelin Tire 
Corporation and Westinghouse Corporation 
are not provided pursuant to the RO's 
request, the Veteran and his 
representative should be so notified, 
advised that ultimately it is the 
Veteran's responsibility to ensure that 
the records are associated with his claims 
file, and afforded opportunity to submit 
the records.

2.  The AMC/RO should inquire of the 
Veteran whether he has filed any worker 
compensations claims since September 1975.  
If the response is in the affirmative, the 
Veteran should provide the names and 
addresses of the employer(s) and dates of 
the award, as well as the name of the 
state where the award was given. 

3.  Thereafter, the RO should undertake 
any other development it determines to be 
warranted, to include obtaining any 
medical opinions deemed necessary.

4.  The RO should then re-adjudicate the 
claim of service connection for a left 
knee disorder.  If it remains denied, the 
RO should issue an appropriate 
Supplemental Statement of the Case and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The purpose of this remand is to comply with the mandates of 
the Court (endorsing the Joint Motion).  The appellant has 
the right to submit additional evidence and argument on the 
matter that the Board has remanded.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


